Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3 and 6 have been canceled.

Drawings
The replacement drawing, filed August 23, 2022, has been approved by the examiner and has been entered.

Specification
The disclosure is objected to because of the following informalities: 
On page 6, lines 23-25, applicant refers to a “cone surface 73” and a “cone surface 74” without further explanation of what is meant by those terms.  Also, “cone surface” does not appear to be an accurate description of the structure illustrated.  In Figures 6 and 8, reference numeral 73 points to a flat upper surface on first folding arm 71.  The outline of a flat pointed member 73 is shown, but it is not clear if element 73 is part of the front folding arm 71 or the front folding wheel frame 1 and no part of element 73 is illustrated as being a three-dimensional cone shape.  Element reference numeral 74 only appears om Figure 9 and in no way resembles any kind of cone shaped structure.  Therefore, it is not clear what applicant means by the term “cone surface”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 4, applicant claims a “cone surface”, however, applicant’s disclosure fails to describe or illustrate this structure.  Applicant’s detailed disclosure uses this term without any description of what constitutes the cone surface and how it is structurally incorporated into the disclosed structure.  Also, applicant’s drawings fail to show a cone surface.  Figure 6 shows the outline of a flat pentagonal element 73 that is referred to as the “cone surface”, but that is not conical.  Figure 8 shows “cone surface 74” in the form of flat vertically oriented plates that are in no way cone shaped.  Therefore, applicant has not described or illustrated the claimed subject matter is a way that reasonably conveys that applicant had possession of the claimed invention at the time of filing.
Claims 1-2, 4-5, and 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 16-19, and claim 5, lines 24-27, applicant claims that the front and rear folding wheel frames are provided with “a supporting shaft”.  It appears, based on applicant’s detailed disclosure, that applicant means to claim that each of the folding wheel frames includes a supporting shaft, not that one supporting shaft is provided for both of the frames.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 6, 9, 12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (PGPub 2010/0230927) in view of Banansky (PGPub 2015/0375820).
Regarding claims 1 and 5, Huang teaches a three-dimensional folding frame, comprising: a folding wheel frame comprising a front folding wheel frame 13 and a rear folding wheel frame 19; a front wheel 15 connected to the front folding wheel frame; a rear wheel 16 connected to the rear folding wheel frame; wherein the front folding wheel frame is foldable at different functional positions at a front end of a crossbar 11 by means of a first pivot portion112, and the rear folding wheel frame 19 is foldable at different functional positions at a rear end of the crossbar 11 by means of the second pivot portion 113.  The crossbar 11 comprises a first folding arm and a second folding arm (parts of crossbar 11 on opposite sides of pivot portion 111); the first folding arm and the second folding arm are switchable between a folded state and an unfolded state by means of rotation of a fourth pivot portion 111; a handlebar vertical rod holder is connected to the front folding wheel frame by means of a third pivot portion 6 to perform three-dimensional folding on a handlebar vertical rod, and the handlebar vertical rod holder is rotatable in a Z direction while rotating in X and Y directions (the bottom of the handlebar 12 above pivot portion 121 can rotate about the steering axis and the folding axis at 121); a folding form that the crossbar is foldable with respect to the front folding wheel frame and the rear folding wheel frame is implemented; three-dimensional folding of the crossbar with respect to the folding wheel frame which are capable of rotating and translating at the same time is implemented; and three-dimensional folding of the handlebar vertical rod with respect to the front folding wheel frame which rotate in X, Y and Z directions at the same time is implemented.  
Huang lacks three-dimensional movement at the first and second pivots that incorporate rotating and translating movement.
Banansky teaches a folding bicycle having a pivot portion at 135 that incorporates translational and rotational movement for versatility in folding the frame.
It would have been obvious to one of ordinary skill in the art to provide the Huang wheel pivots (the first and second pivot portions) with rotational and translational movement, as taught by Banansky, in order to provide greater versatility in folding the frame.
Regarding claims 2 and 16, handlebar vertical rod of Huang is connected to the front folding wheel frame by means of the third pivot portion 121 to perform three-dimensional folding on the handlebar vertical rod, and the handlebar vertical rod holder is rotatable in a Z direction while rotating in X and Y directions (the handlebar is capable or rotation about a vertical steering axis and a horizontal rotational axis for three-dimensional folding).
Regarding claims 6 and 17, the pivot portion of folding wheel frame of Banasky is provided with a supporting shaft 195, the frame is movably engaged with the supporting shaft, and the folding wheel frame is movable on a Z axis (lateral translational movement) until a storage volume is minimum when the frame portions are folded.  
Regarding claim 9, Huang teaches the folding frame is for a bicycle.
Regarding claim 12, Huang teaches the folding frame is for a bicycle. 
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Bakanky as applied to claims 1, 2, 5, 6, 9, 12, 16, and 17 above, and further in view of Yap (USPN 8,894,084).
The combination lacks a hinge holder on the second arm, and the hinge holder connected to a saddle rod so that the saddle rod is foldable close to the second folding arm; and a saddle rod and saddle holder foldable relative to the saddle rod by means of a hinged locking portion.  
Yap teaches a hinge holder at 125 on a second arm 102b of a folding bicycle frame.  The hinge holder is connected to a saddle rod 117 so that the saddle rod is foldable close to the second folding arm; and saddle holder is foldable relative to the saddle rod by means of a hinged locking portion (locked state of the hinge 125; see col. 6, line 60-col. 7, line 6).  
	It would have been obvious to provide a folding saddle arrangement having a hinged locking portion connecting the saddle rod to the second folding arm, as taught by Yap, in order to provide a more compact folding arrangement of the bicycle components.
Claims 8, 10, 11, 13-15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Bakanky as applied to claims 1, 2, 5, 6, 9, 12, 16, and 17 above, and further in view of Demond (PGPub 2021/0380192).
Regarding claims 8, 10, 11, and 13, the combination lacks an electric vehicle or motorcycle.
Demond teaches a folding frame for a bicycle, motorcycle, and/or an electric vehicle.
It would have been obvious to one of ordinary skill in the art to provide the folding arrangement of the combination on a motorcycle, including an electric vehicle, as taught by Demond, in order to provide compact folding of a motorized cycle for transport or storage.
Regarding claim 14, Huang teaches the front folding wheel frame 13 is connected to a handlebar vertical rod holder (lower vertical portion of handlebar 12).  The handlebar vertical rod is connected to the front folding wheel frame by means of the third pivot portion 121 to perform three-dimensional folding on the handlebar vertical rod, and the handlebar vertical rod holder is rotatable in a Z direction while rotating in X and Y directions (the handlebar is capable or rotation about a vertical steering axis and a horizontal rotational axis for three dimensional folding).
Regarding claims 15 and 19, Banansky teaches that the crossbar is movably engaged with the supporting shaft, and the folding wheel frame is movable on a Z axis until a storage volume is minimum when the first folding arm is folded to the second folding arm.  
Regarding claim 18, Huang teaches the handlebar structure having three dimensional folding.

Response to Arguments
Applicant's arguments filed August 23, 2022 have been fully considered but they are not persuasive.
Applicant argues that the term “cone surface” is supported by Figures 5, 6, and 8.  Applicant indicates that the figures show a cross section of the cone shape, with characteristics of a gradual width.  However, none of Figures 5, 6, and 8 shows a cross section (no section lines or indication of a cut-away) and applicant’s detailed disclosure does not indicate that those views represent a cross section of the cone structure.  The drawings show a pentagonal outline of a flat structure, not a cone surface.  Therefore, the rejection is being maintained.
Regarding the rejections based on prior art, applicant argues that the prior art fails to teach a crossbar movable on a Z axis until a storage volume is minimal.  The examiner disagrees.  Banansky teaches a folding bicycle having a pivot portion at 135 that incorporates translational and rotational movement, using a crossbar (frame member 200) that slides along support shaft 195, while folding the frame.  The sliding movement along a Z axis is provided to achieve a compact folded state of the vehicle, as seen in Figure 3C.  Therefore, the claim language is believed to be met and the rejection is being maintained.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641. The examiner can normally be reached Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611